DETAILED ACTION
This Office action for U.S. Patent Application No. 16/625,564 is responsive to communications filed 4 November 2021, in reply to the Non-Final Rejection of 1 September 2021.
Claims 1 and 2 are pending.
In the previous Office action, Applicant was required under 37 C.F.R. § 1.105 to provide certain documents cited in the corresponding International Search Report.  Claim 1 was rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.  Claim 1 was rejected under 35 U.S.C. § 102(a)(1) as based on a public use or sale of a video content medium at the time of effective filing.  Claim 2 was allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejection of claim 1 under 35 U.S.C. § 101 is withdrawn.  However, a new rejection is made under 35 U.S.C. § 112(b).

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  Based on the examiner’s understanding of the printed matter doctrine, a claimed computer-readable medium is required to contain executable instructions to establish a functional relationship between the substrate and the printed matter.  M.P.E.P. § 2111.05(III), “When the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. . . . However, where . . . the computer-readable medium merely serves as a support for information or data, no functional relationship exists”.  Here, the video content medium as a whole recites video and graphical content in a first area, and metadata in a second area.  The claim recites that the metadata is “used for” functions including luminance adjustment and switching between static and dynamic metadata, but it does not appear the claimed medium itself contains the executable instructions for performing the adjustment and the switching.  Instead it merely sets parameters for functions that appear to be programmed into the video reproduction apparatus externally.  As such, absent an explicit recitation of a computer-executable instruction, the claim rejection is maintained.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the dynamic metadata" in the sixth line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) based upon a public use or sale or other public availability of the invention.  Claim 1 is directed to a video content medium storing at least one or more video streams, a menu, a subtitle, and metadata.  This medium storing encoded non-executable content data as digital ones and zeroes is analogous to a printed book in which audio data comprising speech is stored as words written in the Latin alphabet or another writing system.  As such, under the “Printed Matter” doctrine, the contents of the video streams, graphic information, and metadata are not given patentable weight, and the claim is deemed to read “A video content medium”.  M.P.E.P. § 2111.05.  See also O’Reilly v. Morse, 56 U.S. (15 How.) 62 (1854) (“use of . . . electromagnetism . . . for making or printing intelligible characters, signs, or letters” held to be non-patentable).  Considering this, any “video content medium” in use or on sale before the effective filing date of 23 August 2017 is prior art.  It is suggested that claim 1 be amended to be drawn toward a process of operating the video reproduction apparatus following all the claimed limitations.

Allowable Subject Matter
Claim 2 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487